Citation Nr: 1822516	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-16 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected major depressive disorder and anxiety with traumatic brain injury. 

4.  Entitlement to a disability rating in excess of 30 percent for major depressive disorder and anxiety with traumatic brain injury.  

5.  Entitlement to an initial compensable rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1988 to December 1991 and from June 1998 to January 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico and a September 2014 rating decision by the by the RO in Guaynabo, the Commonwealth of Puerto Rico.  The claim is currently under the jurisdiction of the RO in San Juan, the Commonwealth of Puerto Rico.  

The Veteran was previously represented by The American Legion, but revoked representation in March 2017, and stated that he would represent himself.  Accordingly, the Board recognizes that the Veteran is unrepresented

In a May 2017 decision, the Board reopened the Veteran's claim for service connection for a low back disorder and remanded the claim, along with the claims for service connection for a bilateral knee disorder, for additional development to include new VA examinations and additional VA treatment records.  The Veteran underwent the requested VA examinations in October 2017 and additional VA treatment records were added to the claims file.  The May 2017 Board decision also remanded the issues of entitlement to increased ratings for major depressive disorder and hearing loss, as well as entitlement to service connection for erectile dysfunction, for a Board hearing.  The Veteran subsequently withdrew that hearing request in a January 2018 statement.

The Board recognizes that the AOJ did not prepare a supplemental statement of the cases for any issues subsequent to the May 2017 Board decision.  The issue of service connection for a low back disorder is being granted; therefore, initial review by the AOJ would not prejudice the Veteran.  The Board also finds that referenced evidence only marginally references the issues of erectile dysfunction and bilateral hearing loss, and provides no further evidence not already encompassed by records already considered.  Consequently, the referenced evidence does not require an additional waiver of initial AOJ consideration.

The issues of entitlement to service connection for a bilateral knee disorder and entitlement to an increased rating for major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, his currently diagnosed lumbar strain is etiologically related to his in-service military activities.

2.  The Veteran does not have erectile dysfunction.

3.  Throughout the appeals period, service-connected hearing loss disability is manifested, at worst, by level I hearing loss in the right ear and level I hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for lumbar strain have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for erectile dysfunction have not been met.  §§ 1110, 1131, 5107 (2012), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for a compensable disability evaluation for bilateral hearing loss have not been met or approximated.  38 U.S.C. § 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding the claims adjudicated in this appeal; as discussed in greater details below, the Board finds these examinations are adequate upon which to adjudicate the merits of this appeal.


II.  Service Connection

Rules and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	A.  Low Back Disorder

The Veteran seeks service connection for a low back disorder, diagnosed as lumbar strain and lumbar scoliosis.  

The Veteran's service treatment records (STRs) include a February 1988 report of medical history in which the Veteran denied recurrent back pain.  A February 1988 enlistment examination indicated the Veteran's spine was normal.  In an August 1990 orthopedic note, the examiner indicated the Veteran was asymptomatic.  The diagnosis was mild lumbar scoliosis.  In an August 1990 medical history report, the Veteran denied recurrent back pain.  An August 1990 STR indicated the Veteran was found on examination for airborne school to have shortening of the left leg and scoliosis.  X-ray testing showed lumbar scoliosis.   In a November 1990 STR, the Veteran complained of a history of low back pain since entering service.  He stated his pain is aggravated by carrying a rucksack and certain stretching positions.  The diagnosis was lumbosacral strain and scoliosis.  The STRs included additional complaints of low back pain in January and July 1991.  In an April 1997 medical history report, the Veteran denied recurrent back pain.  An April 1997 medical examination noted the spine as normal.  In a July 1998 report of medical history, the Veteran denied a history of recurrent back pain. 

During an April 1994 VA medical examination, the Veteran reported he has no low back pain nor has he had any since his military discharge.  He claimed to have only "normal back pains" occasionally.  

A February 1996 x-ray report showed mild narrowing at L5-S1 disc space compatible with a discogenic disease associated with mild lumbar scoliosis. 

The Veteran underwent a VA examination in September 2015.  The examiner determined it was at least as likely as not that the Veteran had slight scoliosis from childhood as seen on x-rays in 2014 and as noted in July 1991.  Therefore, levoscoliosis is less likely as not caused by his military service parachute jumps and military training.  The examiner noted that upon physical examination he had very mild scoliosis, measured to be about 10 degrees.  The levoscoliosis of approximately 11 degrees is described in the progress notes in the early 1990s; therefore, it is less likely as not was aggravated by his military training since no progression of the scoliosis curvature is demonstrated on x-rays or physical examination.

Upon remand, the Veteran underwent an additional VA examination in October 2017.  The examiner noted diagnoses of lumbosacral strain and lumbar scoliosis.  After a physical examination, the examiner determined that the Veteran's pre-existing scoliosis is congenital and existed prior to service.  His scoliosis did not increase in terms of amount of scoliotic angulation during service or in years thereafter; hence, there was no increase in severity due to service.  However, the Veteran developed a strain during service when he was seen due to back pain.  A lumbar strain developed as a consequence of his service activities and has persisted ever since as seen in medical records.  His scoliosis became symptomatic by means of a strain that developed due to a derangement in spinal column alignment due to his scoliosis.  Scoliosis which was subclinical became clinical during service as a result of his military activities.  

On review of all evidence, both lay and medical, the Board finds that that the Veteran's lumbar strain was incurred during his military service.  The medical evidence reflects that the Veteran's lumbar strain was initially diagnosed during service in 1990.  Additionally, in an October 2017 VA examiner found the Veteran's lumbar strain was due to military activities.  The Board recognizes that the September 2015 VA examiner determined there was no worsening of the Veteran's scoliosis, but did not give an opinion as to any other diagnosis of the Veteran's lumbar spine, to include lumbar strain.  Considering the discussion in this report, however, the Board finds that the examiner found that this strain was due to service.  The Board finds that the evidence is at least in equipoise that the Veteran's current lumbar strain is etiologically related to his in-service military activities.
	
	B.  Erectile Dysfunction

The Veteran applied for service connection for erectile dysfunction secondary to the medications he was taking for his service-connected psychiatric and orthopedic disabilities.  STRs are negative for complaints or diagnosis of erectile dysfunction.  VA treatment records dated January 2013 to July 2017 are also negative for complaints, diagnosis, or treatment of erectile dysfunction.  In  a VA treatment note dated September 2013, the Veteran specifically denied sexual dysfunction and sexual health problems.  Additionally, a September 2015 VA examiner stated the Veteran does not have a diagnosis of erectile dysfunction.  As such, no evidence of a diagnosis of erectile dysfunction exists in the claims file.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (there can be no valid claim for service connection in the absence of a present disability).  In the absence of a current disability, service connection cannot be awarded.

Accordingly, the preponderance of the evidence is against the Veteran's claim, and entitlement to service connection for erectile dysfunction is denied. 
III.  Increased Rating
      
      Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In cases of exceptional hearing impairment, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined, separately for each ear, from either Table VI or Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average"), whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, either Table VI or VIa will be used, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).


      Analysis

The Veteran filed his claim for service connection for hearing loss in May 2014.  

The Veteran underwent a VA audiological examination in September 2014.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
15
25
35
40
LEFT
20
15
40
45

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Applying the above results to the applicable legal criteria, the Veteran's right ear hearing loss was manifested by Level I acuity, and his left ear hearing loss was manifested by Level 1 hearing acuity.  Applying these results to the applicable legal criteria, the Board finds that a Level I for the right ear, combined with a Level I for the left ear, will result in a noncompensable evaluation.

The Veteran also underwent a VA audiological examination in September 2015.  The Veteran reported he has difficulty understanding conversations and that he needs to watch the television at loud volume.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
10
20
30
30
LEFT
15
10
35
40

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Applying the above results to the applicable legal criteria, the Veteran's right ear hearing loss was manifested by Level I acuity, and his left ear hearing loss was manifested by Level 1 hearing acuity.  Applying these results to the applicable legal criteria, the Board finds that a Level I for the right ear, combined with a Level I for the left ear, will result in a noncompensable evaluation.

Review of the above audiometric findings reveals that the noncompensable rating contemplates the level of disability shown in the audiometric findings of record. In the Board's judgment, the evidence reflects hearing loss symptoms contemplated by the schedule and that there is not an exceptional pattern of hearing loss.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a compensable disability rating.  



ORDER

Entitlement to service connection for a low back disorder is granted. 

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

The Veteran asserts a disability rating in excess of 30 percent is warranted for his service-connected major depressive disorder and anxiety with traumatic brain injury.  As noted above, the claim was remanded in May 2017 for a Board hearing, which the Veteran subsequently withdrew.  However, the AOJ obtained additional relevant VA treatment records dated since the most recent adjudication of the Veteran's claim.  As the Veteran did not submit a waiver of initial RO consideration, a remand is necessary.  See 38 C.F.R. § 20.1304 (c) (2017) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").  Thus, a remand is required for the issuance of a SSOC that considers all evidence currently of record.  See 38 C.F.R. §§ 19.31, 19.37.

The Veteran also asserts service connection for a bilateral knee disorder is warranted.  As noted above, the claim was remanded in May 2017 for a VA examination.  The Veteran underwent a VA examination in October 2017.  The examiner listed diagnoses of knee meniscal tear, knee joint osteoarthritis, and bilateral knee chondromalacia patella.  The VA opinion stated "there is no evidence of any knee conditions seen in VBMS."  This opinion is clearly inadequate.  As such, a remand is necessary to determine the etiology of any diagnosed knee disorder. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2.  Thereafter, the AOJ should obtain an addendum medical opinion as to the etiology of the Veteran's diagnosed bilateral knee disorders.  The claims file should be returned to the VA examiner who provided the October 2017 opinion, if available.  If that examiner is not available, an opinion should be obtained from another qualified person.  This person should address whether any diagnosed knee disorder was caused by or incurred in active service. 

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.  The reviewer should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

If any requested opinion cannot be provided without resort to speculation, the reviewer should so state and explain why an opinion cannot be provided without resort to speculation.

If it is necessary to re-examine the Veteran to provide the requested opinions, that should be arranged.

3.  After completion of the above, the AOJ should readjudicate the claims remaining on appeal.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, he must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


